31 N.J. 598 (1960)
158 A.2d 527
DEPARTMENT OF MENTAL HEALTH OF THE COMMONWEALTH OF KENTUCKY AND VINCENT J. HARGADON, ADMINISTRATOR OF THE ESTATE OF CARRIE LEE MULLINS, ETC., PLAINTIFFS-APPELLANTS,
v.
ROY L. MULLINS, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 26, 1960.
Decided March 7, 1960.
*599 Mr. Howard Stern argued the cause for plaintiffs-appellants (Messrs. Hofstra & Hofstra, attorneys; Mr. Howard Stern and Mr. Reginald F. Hopkinson, of counsel).
Mr. Roy Mullins filed a brief in his own behalf.
The opinion was delivered PER CURIAM.
We granted certification, 31 N.J. 77 (1959), to review the judgment of the Appellate Division under which the claim of plaintiff was held to be within the *600 six-year period of limitations. 56 N.J. Super. 449 (1959). We agree with the result reached essentially for the reasons expressed by the Appellate Division. We do not, however, agree that the action by the administrator "`is bottomed on an artificially contrived situation without substance'" (56 N.J. Super., at page 463). Rather it seems to us to have been an alternative approach upon the thesis that Kentucky, as a creditor of the deceased wife, could reach the estate's claim against defendant under the Nevada decree, thereby to satisfy its claim against the estate. We should add that since recourse to the deceased's claim on the Nevada decree was initiated by Kentucky for the purpose of collecting Kentucky's claim rather than for some other or further interest of the estate, the action on the decree should equitably be considered only to the extent that Kentucky's basic claim against the deceased is not barred by the statute of limitations. Hence we need not determine whether in an action upon a foreign judgment by the beneficial holder thereof, the period of limitations in N.J.S. 2A:14-5, adopted in 1952, would be applied to a pre-existing judgment if an action thereon was not brought within a reasonable period of time (judicially determined) after the effective date of the statute.
The judgment is affirmed. No costs.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR and SCHETTINO  5.
For reversal  None.